IN THE SUPREME COURT OF THE STATE OF DELAWARE

TYQUAN MATTHEWS,                         §
                                         §
      Defendant Below-                   §   No. 11, 2015
      Appellant,                         §
                                         §
      v.                                 §   Court Below—Superior Court
                                         §   of the State of Delaware,
STATE OF DELAWARE,                       §   in and for Sussex County
                                         §   Cr. ID 1207018108
      Plaintiff Below-                   §
      Appellee.                          §

                           Submitted: July 13, 2015
                            Decided: August 26, 2015

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                  ORDER

      This 26th day of August 2015, upon consideration of the appellant's

Supreme Court Rule 26(c) brief, his attorney's motion to withdraw, and the

State's response thereto, it appears to the Court that:

      (1)    The defendant-appellant, Tyquan Matthews, pled guilty on

April 4, 2013 to multiple criminal offenses, including Robbery in the First

Degree, Possession of a Firearm During the Commission of a Felony and

related charges. The Superior Court sentenced Matthews on these charges to

a total period of forty-one years at Level V imprisonment, to be suspended

after serving thirteen years in prison for decreasing levels of supervision.

Matthews filed a motion for postconviction relief on November 12, 2013
and an amended motion on June 27, 2014, alleging ineffective assistance of

counsel. After receiving responses from Matthews’ trial counsel and from

the State, the Superior Court held a hearing. At the conclusion of the

hearing, the Superior Court stated that it found Matthews’ trial counsel more

credible than Matthews and his witnesses and thus denied Matthews’ motion

for postconviction relief. This is Matthews’ appeal from that ruling.

      (2)   Matthews’ counsel on appeal has filed a brief and a motion to

withdraw pursuant to Rule 26(c). Matthews’ counsel asserts that, based

upon a complete and careful examination of the record, there are no arguably

appealable issues.   By letter, Matthews’ attorney informed him of the

provisions of Rule 26(c) and provided Matthews with a copy of the motion

to withdraw and the accompanying brief. Matthews also was informed of

his right to supplement his attorney's presentation. Matthews has not raised

any issues for this Court's consideration. The State has responded to the

position taken by Matthews’ counsel and has moved to affirm the Superior

Court's judgment.

      (3)   The standard and scope of review applicable to the

consideration of a motion to withdraw and an accompanying brief under

Rule 26(c) is twofold: (a) this Court must be satisfied that defense counsel

has made a conscientious examination of the record and the law for arguable


                                      2
claims; and (b) this Court must conduct its own review of the record and

determine whether the appeal is so totally devoid of at least arguably

appealable issues that it can be decided without an adversary presentation. *

      (4)    This Court has reviewed the record carefully and has concluded

that Matthews’ appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisfied that Matthews’ counsel has made a

conscientious effort to examine the record and the law and has properly

determined that Matthews could not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the State's motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

                                         BY THE COURT:


                                         /s/ Collins J. Seitz, Jr.
                                                Justice




*
Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

                                        3